Case 9:18-cv-80176-BB Document 542 Entered on FLSD Docket 05/29/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 18-cv-80176

  IRA KLEIMAN,
  as personal representative of
  the estate of David Kleiman,

         Plaintiff,

  v.

  CRAIG WRIGHT,

  Defendant.
  ________________________________________/

                  DEFENDANT’S MOTION IN SUPPORT OF REDACTIONS

         Defendant Dr. Craig Wright respectfully requests that the Court find good cause to permit

  the redactions to Plaintiffs’ Omnibus Motion for Sanctions (the “Motion”) [D.E. 512] and its

  exhibits.

         In the Court’s denial of Plaintiffs’ Motion to Seal its Omnibus Motion for Sanctions, the

  Court ordered that “redactions to the Sealed Motions may be appropriate upon a proper showing

  of good cause.” [D.E. 508, at 3]. Dr. Wright sent his proposed redactions to plaintiffs’ counsel,

  who then re-filed a redacted version of the originally sealed Motion and its exhibits. 1 Dr.

  Wright’s redactions to the Motion are narrow. Of the 17 exhibits to the Motion, 5 contain

  redactions. See Ex. 1 (Dr. Wright’s List of Redactions). Three of the exhibits pertain to

  personally identifiable information and sensitive information regarding Dr. Wright’s family trust.




  1
   Plaintiffs’ counsel filed Exhibit 7 of the Motion publicly, despite Dr. Wright’s request that the
  Exhibit 7 remain under seal. Upon defendant’s request, plaintiffs filed an emergency motion to
  seal the document [D.E. 513], which was granted by the Court. [D.E. 514].
Case 9:18-cv-80176-BB Document 542 Entered on FLSD Docket 05/29/2020 Page 2 of 5



  The Court has found good cause for nearly identical redactions. [D.E. 539] 2 Therefore, just 2

  documents present new redactions. These two documents both contain personal financial

  information that should be sealed and redacted.

         “Material filed in connection with any substantive pretrial motion, unrelated to discovery,

  is subject to the common law right of access.” Romero v. Drummond Co., Inc., 480 F.3d 1234,

  1245 (11th Cir. 2007) (citation omitted). However, the common law right of access to judicial

  records is “not absolute” and “may be overcome by a showing of good cause.” Inspired Techs.,

  Inc. v. Intertape Polymer Corp., 2010 WL 11507753, at *1 (M.D. Fla. Dec. 6, 2010) (citing

  Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2007)). The federal courts have

  adopted a balancing test to determine whether good cause exists: the standard requires the district

  court to “balance[e] the public interest in accessing court documents against a party’s interest in

  keeping the information confidential.” Romero, 480 F.3d at 1246 (citing Chicago Tribune v.

  Bridgestone/Firestone, 263 F.3d 1304, at 1309 (11th Cir. 2001)). The balancing test takes into

  consideration “whether allowing access would impair court functions or harm legitimate privacy

  interests, the degree of and likelihood of injury if made public, the reliability of the information,

  whether there will be an opportunity to respond to the information, whether the information

  concerns public officials or public concerns, and the availability of a less onerous alternative to

  sealing the documents.” Id.




  2
    This order granted Dr. Wright’s Motion in Support of Redactions as to Plaintiffs’ Omnibus
  Daubert Motion to Strike Defense Exhibits [D.E. 509], Plaintiffs’ Omnibus Motion in Limine
  [D.E. 510], and Plaintiffs’ Motion for Partial Summary Judgment on Defendant’s Affirmative
  Defense [D.E. 511]. Here, Dr. Wright redacts the same family trust document. He also redacts
  the email address of his wife, and the date of birth, home address, and telephone numbers of his
  ex-wife. See Ex. 1 (Dr. Wright’s List of Redactions).


                                                    2
Case 9:18-cv-80176-BB Document 542 Entered on FLSD Docket 05/29/2020 Page 3 of 5



         Dr. Wright has good cause to redact and seal the personal financial information that

  plaintiffs attached to their Motion. Personal financial information is indisputably covered by the

  Stipulated Confidentiality Order. The parties agreed in Paragraph 3 of the Stipulated

  Confidentiality Order that

                 A Party or non-party responding to a subpoena or request for
                 documents or information may designate as “Confidential” any
                 document or any portion of a document, and any other thing,
                 material, testimony, or other information that it reasonably and in
                 good faith believes contains or reflects (a) trade secrets (b) non-
                 public commercial financial information; (c) private corporate
                 information; (d) materials subject to a confidentiality or non-
                 disclosure agreement with a non-party; (e) personal financial
                 information; (f) communications that contain romantically or
                 sexually intimate statements; or (g) information that, pursuant to
                 state, federal, or foreign law, is entitled to confidential treatment.

  [D.E. 105-1, at 3–4] (emphasis added). 3 The 2 exhibits at issue fall within the category of

  personal financial information and should be protected.

         Additionally, the balancing test clearly weighs in favor or protecting Dr. Wright’s

  personal financial information. Specifically, Exhibit 7 is solely a list of what Dr. Wright believed

  to be his bitcoin addresses and should remain under seal [D.E. 512-7]. The specific bitcoin

  addresses within the exhibits are not referred to in the Motion. Therefore, the public has no

  interest in accessing the specific addresses and filing the list under seal would not impair court

  functions in any way. Romero, 480 F.3d at 1246. Exhibit 9 contains a declaration analyzing the

  list of Dr. Wright’s bitcoin addresses. The declaration was only redacted where these bitcoin

  addresses were referenced, and the redacted document contains the information discussed in




  3
    Even without the Stipulated Confidentiality Order, the local and federal rules protect financial
  account numbers. At a minimum, financial account numbers must be redacted only to show the
  last 4 digits. See Fed. R. Civ. P. 5.2; S.D. Fla. CM/ECF Admin. P. 6A (Jan. 27, 2020).


                                                   3
Case 9:18-cv-80176-BB Document 542 Entered on FLSD Docket 05/29/2020 Page 4 of 5



  Plaintiffs’ Motion. [D.E. 512-9]. Therefore, the Court’s functions would not be impaired by the

  redactions to the declaration.

         On the other hand, public disclosure of Dr. Wright’s bitcoin addresses creates a risk of

  incredible harm to his legitimate privacy interests. With his bitcoin addresses left to the public,

  and more importantly, the bitcoin community that meticulously follows this case, Dr. Wright’s

  financial security is at risk. A “party’s privacy or proprietary interest in information sometimes

  overcomes the interest of the public in accessing the information.” Id. Here, there is a strong

  privacy and proprietary interest in the terms of Dr. Wright’s bitcoin addresses, which pertain to

  personal financial information, and public access to the list could also lead to financial harm. The

  minimal public benefit of the bitcoin addresses’ availability does not compare to the high

  “degree of and likelihood of injury if made public.” Id.

                                            CONCLUSION

         Dr. Wright’s redactions are limited to personal financial information and previously

  upheld redactions to his family trust document and personally identifiable information. For the

  reasons stated above, Dr. Wright requests that this court find good cause the redactions to

  Plaintiffs’ Motion for Sanctions and its exhibits.



                                                        Attorneys for Dr. Craig Wright

                                                        RIVERO MESTRE LLP
                                                        2525 Ponce de Leon Boulevard, Suite 1000
                                                        Miami, Florida 33134
                                                        Telephone: (305) 445-2500
                                                        Fax: (305) 445-2505
                                                        Email:amcgovern@riveromestre.com
                                                        Email: zkass@riveromestre.com
                                                        Email: receptionist@riveromestre.com

                                                        By: s/ Amanda McGovern


                                                    4
Case 9:18-cv-80176-BB Document 542 Entered on FLSD Docket 05/29/2020 Page 5 of 5



                                                      AMANDA MCGOVERN
                                                      Florida Bar No. 964263
                                                      ANDRES RIVERO
                                                      Florida Bar No. 613819
                                                      ZAHARAH R. MARKOE
                                                      Florida Bar No. 504734

                                 CERTIFICATE OF SERVICE

           I certify that on May 29, 2020, I electronically filed this document with the Clerk
   of the Court using CM/ECF. I also certify that this document is being served today on all
   counsel of record by transmission of Notices of Electronic Filing generated by CM/ECF or
   by U.S. Mail.

                                                      /s/ Amanda McGovern
                                                      Amanda McGovern
                                                      Florida Bar No. 964263




                                                 5
